PER CURIAM.
Larry Tesner appeals his convictions and sentences for aggravated assault and aggravated battery. We affirm his convictions and sentences without discussion. We strike the discretionary fine of $44.77 imposed pursuant to section 775.083, Florida Statutes (1993), because it was not orally announced. We also strike the $2.23 surcharge imposed on that fine pursuant to section 960.25, Florida Statutes (1993). The lien imposed for extradition costs is also stricken because it was not expressly requested by a specific agency with adequate supporting documentation. See Thompson v. State, 699 So.2d 329 (Fla. 2d DCA 1997). We further strike the portion of probation condition eight requiring Tesner to pay for random drug testing because it was a special condition of probation that was not announced at sentencing. See Scott v. State, 681 So.2d 738 (Fla. 2d DCA 1996).
Finally, as Tesner correctly notes, his sentencing order contains a scrivener’s error. The trial court announced that Tesner was sentenced to six months of probation, but the sentencing order reflects that he was sentenced to six years of probation. We remand this case to the trial court to correct this error. In all other respects, the convictions and sentences are affirmed.
PATTERSON, A.C.J., and QUINCE and WHATLEY, JJ., concur.